Title: From Alexander Hamilton to Otho H. Williams, 9 June 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Philad June 9. 1792
My Dear Sir

I feel myself not a little a delinquent in regard to a certain paper you forwarded it to me. I will now explain the reasons of its non appearance. Though I thought it a merited & a very good reproof on certain folks as well as calculated to throw useful light on transactions interesting to the fame of our deceased friend—as the business depending was taking a favourable turn when I received your letter—I doubted the expediency of starting any new Game; lest it should wound the pride and jar the nerves of more than the Individual meant to be chastised—and so perhaps do harm to a cause we both wished to promote.
If things had continued in an unpromising train I should have been willing to have taken the chance of the publication. In me, it would have gratified feelings of more than one kind.
I at first intended to reserve the publication for the conclusion of the business, but then I doubted whether it was worth while to stir again the question. It could not serve the original purpose and it was not necessary to the fame of the General. That stands unassailable, with success.
If any impressions have fallen under your Notice, which induce you to think this last conclusion erroneous—the publication at this time will not be too late for that purpose.
Adieu My Dear Sir   Believe me always truly & affectionately Yrs
A Hamilton
P. S.   With your permission I will retain the paper as an interesting record of some particulars which were not before known to me.
Otho H Williams Esq
